 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.2


REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this “Agreement”) is made and entered into
as of March 5, 2008, between Monument Resources, Inc., a Colorado corporation
(“Company”) and the investors signatory hereto (each such investor is a “Holder”
and all such investors are, collectively, the “Holders”).


WHEREAS, the parties have agreed to enter into this Agreement in connection
with, and as a condition to Closing, under the Unit Purchase Agreement of even
date herewith (the “Purchase Agreement”) between the Company and the Holders.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Holders agree as
follows:
1.      Definitions.  In addition to the terms defined elsewhere in this
Agreement, (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Purchase Agreement, and (b) the following
terms have the meanings indicated:
 
“Holder” means any holder, from time to time, of Registrable Securities.
 
“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by any
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Registrable Securities” means any Common Stock of the Company owned by any
Holder on the date hereof, any Common Stock issued or issuable pursuant to the
Purchase Agreement, including any Common Stock issued or issuable upon exercise
of Warrants acquired by a Holder under the Purchase Agreement, together with any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.
 
“Registration Statement” means any registration statement of the Company filed
with the Securities and Exchange Commission (“Commission”) under the Securities
Act of 1933 (“Securities Act”) which covers any of the Registrable Securities
pursuant to the provisions of this Agreement, including (in each case) the
Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in such registration statement.
 

 
Exhibit 10.2        Page 1

--------------------------------------------------------------------------------

 

2.             Demand and Piggyback Registration Rights
 
(a)           The Holders of 30% of the Registrable Securities may require the
Company to register on Form S-1 or, if available, Form S-3, the sale by the
Holders of Registrable Securities for an aggregate offering price of at least
$250,000.  There are no limits on the aggregate number of such registrations
which may be requested, provided that there is no more than one per year during
any twelve month period.  The Company shall use its best efforts to cause the
Registration Statement to be declared effective under the Securities Act as
promptly as possible after the filing thereof (which filing shall be within
forty-five (45) business days after receipt of a qualified Holder’s demand), and
shall use its best efforts to keep such Registration Statement continuously
effective under the Securities Act until the earlier of (i) the second
anniversary after the effective date and (ii) when all Registrable Securities
covered by such Registration Statement have been sold (the “Effectiveness
Period”).  The Company shall notify each Holder in writing promptly (and in any
event within one business day) after receiving notification from the Commission
that a Registration Statement has been declared effective.
 
(b)           Notwithstanding the foregoing, the Company may postpone the filing
of a Registration Statement (for a period not exceeding 90 days) if its Board of
Directors in good faith determines that the filing or the distribution of the
Registrable Securities will adversely interfere with a public offering by the
Company or with a financing, acquisition, corporate reorganization or similar
corporate transaction.
 
(c)            If at any time there is not an effective Registration Statement
covering all of the Registrable Securities and the Company shall determine to
prepare and file with the Commission a registration statement relating to an
offering for its own account or the account of others under the Securities Act
of any of its equity securities, other than on Form S-4 or Form S­8 (each as
promulgated under the Securities Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with stock option
or other employee benefit plans, then the Company shall, no less than 20 days
before filing such registration statement, send to each Holder written notice of
such determination and, if within fifteen days after receipt of such notice, any
such Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities as such
Holder requests to be registered.  If the registration referred to in this
subsection (c) involves an underwriting, the Company shall use its reasonable
efforts to cause the managing underwriter of the proposed underwritten offering
to permit the Holders of the Registrable Securities to register their securities
in such public offering on the same terms and conditions as are applicable to
the securities of the Company included therein.
 
(d)            In connection with any offering involving an underwriting of
securities being issued by the Company, the Company shall not be required under
Section 2(c) to include any of the Holders’ securities in such underwriting
unless such Holders accept the terms of the underwriting as agreed upon between
the Company and the underwriters selected by it, and then only in such quantity,
if any, as in the opinion of the underwriters, marketing factors allow
(provided, however, that such underwriting agreement shall not provide for
indemnification or contribution obligations on the part of the Holders
materially greater than the obligations of the Holders pursuant to Section
5(b)).  If the managing underwriter for the offering shall advise the
 

 
Exhibit 10.2        Page 2

--------------------------------------------------------------------------------

 

Company in writing that the total amount of securities, including Registrable
Securities, requested by Holders, to be included in such offering exceeds the
amount of securities to be sold other than by the Company than marketing factors
allow, then the Company shall be required to include in the offering only that
number of such securities, including Registrable Securities which the managing
underwriter believes marketing factors allow.
 
(e)           Notwithstanding anything contained herein, in the event that the
Commission requires the Company to reduce the number of Registrable Securities
to be included in a Registration Statement in order to allow the Company to rely
on Rule 415 with respect to a Registration Statement, then the Company shall be
obligated to include in such Registration Statement (which may be a subsequent
Registration Statement if the Company needs to withdraw the initial Registration
Statement and refile a new Registration Statement in order to rely on Rule 415)
only such limited portion of the Registrable Securities as the Commission shall
permit.  Any Registrable Securities that are excluded in accordance with the
foregoing terms are hereinafter referred to as “Cut Back Securities.”  To the
extent Cut Back Securities exist, as soon as may be permitted by the Commission,
the Company shall be required to file a Registration Statement covering the
resale of the Cut Back Securities and shall use best efforts to cause such
Registration Statement to be declared effective as promptly as practicable
thereafter.
 
3.           Registration Procedures.  In connection with the Company’s
registration obligations hereunder, the Company shall:
 
(a)           Not less than three business days prior to the filing of each
Registration Statement or any related Prospectus or any amendment or supplement
thereto (including any document that would be incorporated or deemed to be
incorporated therein by reference), the Company shall (i) furnish to the Holders
copies of all such documents proposed to be filed, which documents (other than
those incorporated or deemed to be incorporated by reference) will be subject to
the review of such Holders, and (ii) cause its officers and directors, counsel
and independent registered public accounting firm to respond to such inquiries
as shall be necessary, in the reasonable opinion of respective counsel, to
conduct a reasonable investigation within the meaning of the Securities
Act.  The Company shall not file the Registration Statement or any such
Prospectus or any amendments or supplements thereto to which a Holder of the
Registrable Securities shall reasonably object.
 
(b)           Prepare and file with the Commission (i) such amendments,
including post-effective amendments, to the Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible, and in any event within 20 business
days, to any comments received from the Commission with respect to the
Registration Statement or any amendment thereto and as promptly as reasonably
possible provide the Holders true and complete copies of all correspondence from
and to the Commission relating to the Registration Statement; and (iv) comply in
all material respects with the provisions of the
 

 
Exhibit 10.2        Page 3

--------------------------------------------------------------------------------

 

Securities Act and the Securities Exchange Act of 1934 (“Exchange Act”) with
respect to the disposition of all Registrable Securities covered by the
Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Holders thereof set forth in the
Registration Statement as so amended or in such Prospectus as so supplemented.
 
(c)           Notify the Holders of Registrable Securities to be sold as
promptly as reasonably possible, and (if requested by any such person) confirm
such notice in writing no later than three business days thereafter, of any of
the following events: (i) the Commission notifies the Company whether there will
be a “review” of any Registration Statement; (ii) the Commission comments in
writing on any Registration Statement (in which case the Company shall deliver
to each Holder a copy of such comments and of all written responses thereto);
(iii) any Registration Statement or any post-effective amendment is declared
effective; (iv) the Commission or any other Federal or state governmental
authority requests any amendment or supplement to a Registration Statement or
Prospectus or requests additional information related thereto; (v) the
Commission issues any stop order suspending the effectiveness of any
Registration Statement or initiates any proceedings for that purpose; (vi) the
Company receives notice of any suspension of the qualification or exemption from
qualification of any Registrable Securities for sale in any jurisdiction, or the
initiation or threat of any proceeding for such purpose; or (vii) the financial
statements included in any Registration Statement become ineligible for
inclusion therein or any statement made in any Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference is untrue in any material respect or any revision to a Registration
Statement, Prospectus or other document is required so that it will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
 
(d)           Use its best efforts to avoid the issuance of or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of any
Registration Statement or (ii) any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.
 
(e)           Furnish to each Holder, without charge, at least one conformed
copy of each Registration Statement and each amendment thereto, including
financial statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference, and all exhibits to the extent requested by
such person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission.
 
(f)           Promptly deliver to each Holder, without charge, as many copies of
the Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such persons may reasonably request.  The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.
 

 
Exhibit 10.2        Page 4

--------------------------------------------------------------------------------

 

(g)           (i) In the time and manner required by with respect to any market
on which the Common Stock is or will be traded (the “Trading Market”), if at
all, prepare and file with such Trading Market an additional shares listing
application covering all of the Registrable Securities; (ii) take all steps
necessary to cause such Registrable Securities to be listed on each Trading
Market as soon as reasonably practicable thereafter; (iii) to the extent
available to the Company, provide to the Holders evidence of such listing; and
(iv) maintain the listing of such Registrable Securities on each such Trading
Market.
 
(h)           Prior to any public offering of Registrable Securities, register
or qualify or cooperate with the selling Holders in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions within the United States as
any Holder requests in writing, to keep each such registration or qualification
(or exemption therefrom) effective during the Effectiveness Period and to do any
and all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Registrable Securities covered by a Registration
Statement.
 
(i)           Cooperate with the Holders to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be delivered
to a transferee pursuant to a Registration Statement, which certificates shall
be free, to the extent permitted by the Purchase Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request.
 
(j)           Upon the occurrence of any event described in Section
3(c)(v), 3(c)(vi) or 3(c)(vii), as promptly as reasonably possible, prepare a
supplement or amendment, including a post-effective amendment, to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither the
Registration Statement nor such Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
(k)           Cooperate with any due diligence investigation undertaken by the
Holders in connection with the sale of Registrable Securities, including without
limitation by making available any documents and information; provided that the
Company will not deliver or make available to any Holder material, nonpublic
information unless such Holder has entered into an appropriate confidentiality
agreement with respect to such information.  The refusal by the Company to
deliver any material, nonpublic information prior to the execution by such
Holder of an appropriate confidentiality agreement shall not be deemed to be a
breach of this Section 3(k).
 
(l)           Comply with all applicable rules and regulations of the
Commission.
 
(m)             If, after the execution of this Agreement, a Holder believes,
after consultation with its legal counsel, that it could reasonably be deemed to
be an underwriter of Registrable Securities, at the request of any Holder, the
Company shall furnish to such Holder, on the date of the effectiveness of the
Registration Statement and thereafter from time to time on such dates as a
 

 
Exhibit 10.2        Page 5

--------------------------------------------------------------------------------

 

Holder may reasonably request (i) a letter, dated such date, from the Company’s
independent certified public accountants in form and substance as is customarily
given by independent certified public accountants to underwriters in an
underwritten public offering, and (ii) an opinion, dated as of such date, of
counsel representing the Company for purposes of such Registration Statement, in
form, scope and substance as is customarily given in an underwritten public
offering, addressed to the Buyers.
 
(n)           If, after the execution of this Agreement, a Holder believes,
after consultation with its legal counsel, that it could reasonably be deemed to
be an underwriter of Registrable Securities, at the request of any Buyer, the
Company shall make available for inspection by (i) any Holder and (ii) one (1)
firm of accountants or other agents retained by the Buyers (collectively, the
“Inspectors”) all pertinent financial and other records, and pertinent corporate
documents and properties of the Company (collectively, the “Records”), as shall
be reasonably deemed necessary by each Inspector, and cause the Company’s
officers, directors and employees to supply all information which any Inspector
may reasonably request; provided, however, that each Inspector shall agree, and
each Holder hereby agrees, to hold in strict confidence and shall not make any
disclosure (except to a Holder) or use  any Record or other information which
the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (a) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the Securities Act, (b)
the release of such Records is ordered pursuant to a final, non-appealable
subpoena or order from a court or government body of competent jurisdiction, or
(c) the information in such Records has been made generally available to the
public other than by disclosure in violation of this or any other agreement of
which the Inspector and the Holder has knowledge.  Each Holder agrees that it
shall, upon learning that disclosure of such Records is sought in or by a court
or governmental body of competent jurisdiction or through other means, give
prompt notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential.
 
4.           Registration Expenses.  All fees and expenses incident to the
performance of or compliance with this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement.  The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (a) all registration and filing fees
(including, without limitation, fees and expenses (i) with respect to filings
required to be made with any Trading Market, and (ii) in compliance with
applicable state securities or Blue Sky laws (including, without limitation,
fees and disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders )), (b) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses requested by the Holders),
(c) messenger, telephone and delivery expenses, and (d) fees and expenses of all
other persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement.  Such fees and expenses shall not
include underwriting discounts or sales commissions or brokerage fees.
 
5.           Indemnification
 
 
Exhibit 10.2  v      Page 6

--------------------------------------------------------------------------------

 

(a)           Indemnification by the Company.  The Company shall indemnify and
hold harmless each Holder, the officers, directors, partners, members, agents,
brokers (including brokers who offer and sell Registrable Securities as
principal), investment advisors and employees of each of them, each person who
controls any such Holder (within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) and the officers, directors, partners,
members, agents and employees of each such controlling person, to the fullest
extent permitted by applicable law, from and against any and all against all
losses, claims, damages, liabilities and expenses (including reasonable
attorney's fees and disbursements) (such losses, claims, damages, liabilities
and expenses, “Losses”), as incurred, arising out of or relating to any untrue
or alleged untrue statement of a material fact contained in the Registration
Statement, any Prospectus or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent
that (i) such untrue statements or omissions are based upon information
regarding such Holder furnished in writing to the Company by such Holder for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed or actual method of distribution of Registrable Securities and
was provided for use in the Registration Statement, such Prospectus or such form
of Prospectus or in any amendment or supplement thereto or (ii) in the case of
an occurrence of an event of the type specified in Section 3(c)(v)-(vii), the
use by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated in Section 7(e)
as well.
 
(b)           Indemnification by Holders.  In connection with the Registration
Statement, each Holder will furnish to the Company in writing such information
and affidavits as the Company reasonably requests in connection with any
Registration Statement or Prospectus and each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling persons, to the
fullest extent permitted by applicable law, from and against all Losses arising
solely out of any untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or any form of prospectus, or in any
amendment or supplement thereto, or arising solely out of any omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading to the extent that such untrue statement or omission is
contained in any information so furnished by such Holder to the Company for
inclusion in such Registration Statement or such Prospectus.  The Company shall
also be entitled to receive indemnities from underwriters, selling brokers,
dealer--managers and similar securities industry professionals participating in
the distribution, to the same extent as provided above with respect to
information so furnished in writing by such person for the inclusion in any
Prospectus or Registration Statement.
 
(c)           Conduct of Indemnification Proceedings.  If any proceeding shall
be brought or asserted against any person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof,
 

 
Exhibit 10.2        Page 7

--------------------------------------------------------------------------------

 

including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the Indemnifying
Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such proceeding; or (iii) the named parties to any
such proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Indemnifying
Party).  The Indemnifying Party shall not be liable for any settlement of any
such proceeding effected without its written consent, which consent shall not be
unreasonably withheld.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such proceeding.
 
All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten business days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).
 
(d)           Contribution.  If a claim for indemnification under Section 5(a)
or 5(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied

 
Exhibit 10.2        Page 8

--------------------------------------------------------------------------------

 

by, such Indemnifying Party or Indemnified Party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in Section 5(c), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 5(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
6.           Reports Under the Exchange Act.  With a view to making available to
the Holders the benefits of Rule 144 promulgated under the Securities Act or any
similar rule or regulation of the Commission that may at any time permit the
Holders to sell securities of the Company to the public without registration
(“Rule 144”) the Company agrees to:
 
(a)           make and keep public information available, as those terms are
understood and defined in Rule 144;
 
(b)             file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
so long as the Company remains subject to such requirements and the filing of
such reports and other documents as are  required by the applicable provisions
of Rule 144; and
 
(c)             furnish to each Holder so long as such Buyer owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Holders to sell such securities pursuant to Rule 144 without registration.
 

 
Exhibit 10.2         Page 9

--------------------------------------------------------------------------------

 

7.           Miscellaneous
 
(a)           Remedies.  In the event of a breach by the Company or by a Holder
of any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
 
(b)           Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and the Holders of at least a majority of the then outstanding Registrable
Securities.  Notwithstanding the foregoing, a waiver or consent to depart from
the provisions hereof with respect to a matter that relates exclusively to the
rights of Holders and that does not directly or indirectly affect the rights of
other Holders may be given by Holders of at least a majority of the Registrable
Securities to which such waiver or consent relates; provided, however, that the
provisions of this sentence may not be amended, modified, or supplemented except
in accordance with the provisions of the immediately preceding sentence.
 
(c)           No Inconsistent Agreements.  Neither the Company nor any of its
subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities that would have the effect of
materially impairing the rights granted to any Holder pursuant to this Agreement
or otherwise conflicts with the provisions hereof.  Except as and to the extent
specified in the applicable schedule to the Purchase Agreement, neither the
Company nor any Subsidiary has previously entered into  any agreement granting
any registration rights with respect to any of its securities to any person that
have not been satisfied in full.
 
(d)           Compliance.  Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to the
Registration Statement.
 
(e)           Discontinued Disposition.  Each Holder agrees by its acquisition
of such Registrable Securities that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Sections 3(c)(v),
3(c)(vi), or 3(c)(vii), such Holder will forthwith discontinue disposition of
such Registrable Securities under the Registration Statement until such Holder’s
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement contemplated by Section 3(k), or until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus may be
resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement.  The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.
 

 
Exhibit 10.2        Page 10

--------------------------------------------------------------------------------

 

(f)           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section prior to 5:30 p.m. (Denver time) on a
business day, (b) the next business day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified in this Agreement on a day that is not a business day or later
than 5:30 p.m. (Denver time) and earlier than 11:59 p.m. (Denver time) on any
business day, (c) the business day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service, or (d) upon actual receipt
by the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth in the Purchase Agreement.
 
(g)           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder.  The Company may not
assign its rights or obligations hereunder without the prior written consent of
each Holder.  Each Holder may assign its rights and obligations hereunder in the
manner and to the extent permitted under the Purchase Agreement.
 
(h)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same
Agreement.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.
 
(i)           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Colorado, without
regard to conflicts of laws provisions.
 
(j)           Cumulative Remedies.  The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.
 
(k)           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction.  It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
 
(l)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

 
Exhibit 10.2        Page 11

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its representative thereunto duly authorized, all as of the
date first above written.


MONUMENT RESOURCES, INC.




By:   /s/ A.G. Foust
       A.G. Foust, President




MNB ENERGY, LLC




By:   /s/ Matt Miles
        Matt Miles, Manager


A.G. FOUST




   /s/ A. G. Foust
A.G. Foust, Individually
 
Exhibit 10.2        Page 12


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 